Filed:  November 12, 1999


IN THE SUPREME COURT OF THE STATE OF OREGON
BECKY MILLER,				

	Petitioner,

	v. 						


HARDY MYERS, Attorney General,	

State of Oregon,				

	Respondent,

	and					


KATHERINE G. "KAPPY" EATON,	

	Intervenor.


(SC S46815)
	En Banc


	On petition to review ballot title.


	Argued and submitted October 26, 1999.


	Molly E. Hickman, of Bryne & Associates, Portland, argued
the cause and filed the petition for petitioner.


	Robert B. Rocklin, Assistant Attorney General, Salem, argued
the cause for respondent.  With him on the answering memorandum
were Hardy Myers, Attorney General, and Michael D. Reynolds,
Solicitor General.


	Steven Novick, Portland, argued the cause and filed the
response for intervenor.	


	PER CURIAM


	Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(10).	




		PER CURIAM

		This is a ballot title review proceeding brought under
ORS 250.085(2).  Petitioner is an elector who timely submitted
written comments concerning the content of the draft ballot title
filed with the Secretary of State and who therefore is entitled
to seek review of the ballot title certified by the Attorney
General.  See ORS 250.085(2) (setting that requirement).

		We have considered each of petitioner's arguments
concerning the ballot title certified by the Attorney General. 
We conclude that none establishes that the Attorney General's
certified ballot title fails to comply with the standards for
such ballot titles set out in ORS 250.035(2)(a) to (d). 
Accordingly, we certify to the Secretary of State the following
ballot title:

PROVIDES PUBLIC FUNDING TO CANDIDATES WHO LIMIT
SPENDING, PRIVATE CONTRIBUTIONS
	     RESULT OF "YES" VOTE: "Yes" vote provides limited
public funding to candidates accepting limits on
spending and private contributions.


	     RESULT OF "NO" VOTE: "No" vote retains system of
no public funding, unlimited private contributions to
state office candidates.


	     SUMMARY: Provides for limited public funding of
qualifying candidates' campaigns for Governor,
Secretary of State, Treasurer, Attorney General, state
senator, representative.  Candidates qualify by: (1)
agreeing to accept only certain permitted contributions
and make expenditures only from those sources; (2)
receiving specified number of $5 contributions from
Oregon residents.  Creates fund to finance qualifying
candidates' campaigns.  After qualifying, candidates
may spend revenues only from fund, remaining
permissible private contributions.  Mandates adequate
funding.  Partially repeals political tax credit. 
Increased disclosure requirements.  Penalties for
violations.  Other changes.


		Ballot title certified.  This decision shall become
effective in accordance with ORAP 11.30(10).